Grimes, C.J., and Brock, J.,
dissenting: In our view, G.S. 1867, 65:1 prohibits the discontinuance of a highway without court approval if it in fact physically extended beyond the limits of the town at the time of the discontinuance. The purpose of the section, it seems to us, is to prevent a town from discontinuing a highway which in fact extends into another town, thus cutting off access by the traveling public from the other town’s line. At the time of the discontinuance in 1869, the road in question extended into the towns of Windsor and Washington regardless of how it was originally laid out. We would overrule Drew v. Cotton, 68 N.H. 22, 42 A. 239 (1894), and hold that without the approval of the court the discontinuance was invalid.

*196